     Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION



BCS SOFTWARE, LLC,

          Plaintiff
                                          Case No. 6:21-cv-0051-ADA
          v.

ZOHO CORPORATION

          Defendant.




          PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF
       Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 2 of 9




I.    INTRODUCTION


     Plaintiff BCS Software, LLC (“Plaintiff”) presents this reply claim

construction brief relating to the two (2) disputed terms for asserted claims 1, 6,

12, 15, 19, 20, and 21 of U.S. Patent No. 8,819,120 (the “’120 Patent”). Instead of

offering proposed constructions that remain true to the plain and ordinary

meaning of the claim terms as understood by a person of ordinary skill in the art,

Defendant Zoho Corporation (“Defendant”) provides the Court with improper and,

at times, nonsensical proposed constructions. Defendant attempts to persuade the

Court to construe the disputed terms in a manner that would ensure a

noninfringement finding for any accused infringer of the ‘120 Patent, as

Defendant’s proposed constructions go against the technology on which it is based.

     For the foregoing reasons, as well as the reasons discussed below, the Court

should reject each of Defendant’s proposed constructions.




                                                                                  2
         Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 3 of 9




 II.    DISPUTED CLAIM TERMS



        A.     Term 1: File List (Claims 1, 6, 12, 15, 19, 20 and 21)

       Plaintiff’s Construction               Defendant’s Construction




       No construction                       “a logic interface in software running on a
       necessary/plain and ordinary          client machine that allows a user to
       meaning                               download or upload files to a store on a
                                             network, alerts users when files are
       Or in the alternative, “logic         available for download, and displays
       interface displayed on a client       available files from the store without
       machine that allows a user to         otherwise providing the user access to the
       download from or upload files         store”
       to a store on a network”




       As a threshold consideration, both parties agree that the term “file list” is a

logic interface displayed on a client machine that allows a user to download from or

upload files to a store on a network.


       Plaintiff takes issue with Defendant’s proposed construction of the term “file

list” for the following reasons.   Defendant’s proposed construction reads additional

limitations into the term “file list”, namely the functionality to notify users when

files are available for download - even though Defendant admits that the

“specification defines the “‘file list”’ as the client-side logical interface to files stored

in the network store”.


                                                                                           3
          Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 4 of 9




         To justify the unnecessary limitation “notifies users when files are available

for download”, Defendant refers to the following specifications, none of which

describe “notifying” a user “when” files are available for download.


         “[t]he file list, as the name suggests, serves as a bulletin board to
         announce what files are available for a user.” [11:23-29].

         “uploads a file from his/her computer to a file repository,” “the file list
         indicates to those eligible to access, now acting as a messenger, that a
         file is available for downloading.” [6:62-7:11].

The above excerpts only show that the file list indicates to the user “what” files are

available for downloading, i.e., it lists the files that are available for downloading –

without necessarily requiring that an actual notification be transmitted to the user

alerting him about the availability of such a file. Indeed, if the file list displays to

the user that the file is available for downloading, the act of displaying is an

indication in and of itself.      Defendant also cites the following specification in

support of its flawed construction:


         “acting as a messenger when a file is available for downloading,” … “an
         alerting message” … “a system-generated electronic email or instant
         message” … “an audio sound is produced.” [7:24-25].

Each of Defendant’s excerpts relate to non-limiting embodiments of the present

invention. This is made clear when one considers the surrounding text, as set forth

below.


         “Files section 216 in FIG. 2A is shown as a file list acting as a
         messenger when a file is available for downloading. The messenger
         may be configured to produce an alerting message that may be
         displayed on a client machine. In one embodiment, the alerting

                                                                                       4
         Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 5 of 9




       message is a system-generated electronic email or instant message to
       those eligible to access the file in the file list (e.g., Files section 216). In
       another embodiment, an audio sound is produced so that a user
       becomes aware that a file is available for sharing. In still another
       embodiment, the file list shows an updated number, for example, from
       4/6 to 5/6, indicating there are six files in the file list of which five files
       have not been accessed.” [7:24-35 (emphasis added)]

Defendant conveniently leaves out portions of the same paragraph which clearly

show that while the file list may indeed transmit alerting message or an audio

sound, it also may alternatively “show[s] an updated number”, “indicating there are

six files in the file list of which five files have not been accessed”.


       The ‘120 patent specifications require the “file list” to list files available for

downloading and to provide a logical interface for users to download and upload

files to a store, but do not limit the “file list” to necessarily “notify” users

(presumably through an alerting message or an audio sound, as Defendant’s

proposed construction seems to suggest).


       Other portions of the ‘120 patent specifications similarly any such limitation.


       “The Files section 216, also referred to as a file list providing
       indications and listing of any files that are available for downloading
       by all registered users.” [6:53-55]

       “a file list or an interface thereto 240, 242 or 244 is simply provided to
       indicate a logic interface to which a registered user can upload a file or
       from which a file can be downloaded.” [8:17-20]

       “Instead of sharing a file instantly with all users, the file list provides
       a logic interface from which a user can download one or more available
       files when needed.” [11:26-29]

       The ‘120 patent claims further require “notifying the second client machine

                                                                                          5
          Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 6 of 9




by the server of the file” (claim 1) and “notifying a second member by the server of

the file” (claims 12 and 19). In each of the claims such “notifying” is performed in

response to a first user uploading the file to the store.

         To the extent Defendant intends this limitation to be “notifies users when a

file is available for download”, it is already expressly present in the claim and, thus,

redundant. Construing “file list” in such a manner would render the claim

meaningless. See e.g., In re Power Integrations, Inc., 884 F.3d 1370, 1376 (Fed. Cir.

2018).




          B.    Term 2: Internal Mail (Claims 12 and 19)

    Plaintiff’s Construction                Defendant’s Construction



    No construction necessary/plain        “an organization’s private electronic
    and ordinary meaning                   communication system like email that
                                           uses only internal identifiers to
                                           deliver email and delivers email to the
                                           organization’s users through a private
                                           server”




         As a threshold matter, both parties agree that internal email enables

exchange of communication only among registered users by a server.


         Plaintiff takes issue with Defendant’s proposed construction for the following

reasons. Defendant’s proposed construction requires that internal mail be delivered



                                                                                      6
        Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 7 of 9




using only internal identifiers and through a private server Defendant’s proposed

construction however also requires that such communication is necessarily email,

that it uses only internal identifiers, and that such communication is delivered

using necessarily a private server.


      Of these additional limitations, at least the limitation “delivers email to users

through a private server” does not find any support in the patent specifications, and

the Defendant too provides no support for the same. The specifications teach only

that the internal mail is exchanged within registered users served by a server, not

necessarily a private server.


      “the i-mail limits email exchanges within registered users served by a
      server. Given an identifier, such as “john” or “8723”, it is known to
      those skilled in the art that no messages originated outside the
      collaborative platform could reach any of the registered users of the
      collaborative platform even if the identifier is leaked to and abused by
      other than the registered users.” [9:28-34]

      It should be noted that the patent specifications do however mention “private

domain” which is not necessarily the same as a private server. Indeed, one server

may host multiple private domains, semi-public domains, and public domains. A

“private server” would suggest that the server is only capable of hosting private

domains, which is clearly in contrast to how the ‘120 patent specifications treat

“server”.


      “According to one aspect of the present invention, registered users in the
      system are provided public, group and private areas or domains. Depending
      on the privacy, communications with others may be conducted in any one of
      these domains. According to another aspect of the present invention,


                                                                                      7
          Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 8 of 9




         communications with others can be conducted through electronic internal
         mail (herein “i-mail”), instant messaging and file sharing.” [4:8-15]

FIG. 3A shows an activation or launch of i-mail by selecting a recipient under the

Online Users or Directory in the Public domain or Workgroup domain.

         By way of example, if Becky wants to send an i-mail message to Edward, the

name “Edward”, an icon, or photo image thereof may be right-clicked to choose the

“Send i-mail” command that leads to a display (not shown) to Becky to compose the

email.

         As described above, unlike the prior art email systems that are open to

everyone, i-mail is formed with a close loop among all registered users. If there are

N registered users, where N is a finite integer, the close loop for the i-mail includes

only the N registered users, and only the N registered users can communicate with

each other, thus no unwanted email from unregistered users could penetrate the

close loop. New users, permitted by the server, can join the collaborative platform

at anytime and from anywhere.” [9:35-54]

         Therefore, it would be improper to limit “internal email” to be delivered

necessarily through a “private server”.



 III.     Conclusion

          Plaintiff respectfully asks this Court to reject Defendant’s insupportably

 narrow constructions for the terms addressed above and instead find that the

 plain and ordinary meaning of the terms be adopted.




                                                                                       8
       Case 6:21-cv-00051-ADA Document 28 Filed 08/31/21 Page 9 of 9




Dated: August 31, 2021                     Respectfully submitted,

                                           /s/ Thomas G. Fasone III
                                           Thomas G. Fasone, III
                                           Texas State Bar No. 0785382
                                           tfasone@inventorsfirst.com
                                           Inventors First Law Group, PLLC
                                           2355 Thomas Ave, No. 2010
                                           Dallas, Texas 75201
                                           Telephone: (214) 402-5101



                                           Raymond W. Mort, III
                                           Texas State Bar No. 0791308
                                           raymort@austinlaw.com
                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Ave, Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: (512) 865-7950




                         CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented

to electronic service are being served on August 31, 2021, with a copy of this

document via the Court’s CM/ECF.


                                                  /s/ Thomas G. Fasone III

                                                  Thomas G. Fasone III




                                                                                 9
